         Case 2:20-cr-00009-DLC Document 37 Filed 09/09/20 Page 1 of 2



                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                             BUTTE DIVISION

 UNITED STATES OF AMERICA,                             CR 20–09–BU–DLC

                      Plaintiff,

 vs.                                                         ORDER

 JOSHUA JAY SCHROEDER,

                       Defendant.

       United States Magistrate Judge Kathleen L. DeSoto entered Findings and

Recommendations in this matter on August 24, 2020. (Doc. 36.) Neither party

objects, and so the Court will review for clear error. United States v. Reyna-Tapia,

328 F.3d 1114, 1121 (9th Cir. 2003); Thomas v. Arn, 474 U.S. 140, 149 (1985).

Clear error exists if the Court is left with a “definite and firm conviction that a

mistake has been committed.” United States v. Syrax, 235 F.3d 422, 427 (9th Cir.

2000) (citations omitted).

       Judge DeSoto recommended this Court accept Joshua Jay Schroeder’s guilty

plea after Schroeder appeared before her pursuant to Federal Rule of Criminal

Procedure 11, and entered a plea of guilty to one count of conspiracy to possess

with the intent to distribute methamphetamine in violation of 21 U.S.C. § 846, one

count of prohibited person in possession of firearms in violation of 18 U.S.C.
        Case 2:20-cr-00009-DLC Document 37 Filed 09/09/20 Page 2 of 2



§ 922(g)(1), and one count of conspiracy to commit money laundering in violation

of 18 U.S.C. § 1956(h), as set forth in the Superseding Information.

      The Court finds no clear error in Judge DeSoto’s Findings and

Recommendation, and adopts them in full, including the recommendation to defer

acceptance of the Plea Agreement until sentencing when the Court will have

reviewed the Plea Agreement and Presentence Investigation Report. Accordingly,

      IT IS ORDERED that the Findings and Recommendations (Doc. 36) is

ADOPTED in full. Joshua Jay Schroeder’s motion to change plea (Doc. 16) is

GRANTED and Schroeder is adjudged guilty as charged in Counts I, II and III of

the Superseding Information.

      DATED this 9th day of September, 2020.
